Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Amendment
	Applicants’ amendment filed 2/9/2021 has been received and entered.  The drawings have been entered.  The abstract has been entered.  The title has been changed and the specification has been entered.  Claim 1 has been cancelled, claims 2-21 have been added.
Claims 2-21 are pending.

Election/Restrictions
Newly submitted claims 2-21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the original claim 1 was directed to a computing system while the present claims are directed to a method with unique and different steps previously presented in claim 1 (for the method implemented on the computer).
While applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  However, for the sake of compact prosecution, and in light of potential rejoinder practice of products and processes, the instantly claimed method will be examined.
Claims 2-21 are pending and currently under examination.


Priority
	This application filed 11/2/2017 is a continuation of 14/752773, now US Patent 10839939 which claims benefit to US Provisional application 62/017589 filed 6/26/2014; and is related to PCT/US15/38175 filed 6/26/2015.
No additional comments have been made by Applicants.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
In review specification and drawings, sequences were identified that met 37 CFR 1.821(d) and required a sequence listing.
Applicants have filed a sequence listing (see paper entered 2/9/2021) which has been reviewed and entered (see paper 2/11/2021).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim 1 has been deleted.  With respect to the newly added claims, Examiner notes that the previous issues raised are not present in the pending claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn.
Claim 1 has been deleted.  
Claim analysis
Claim 2 is directed generally to a method with steps to obtain entities that contain sets of entities that corresponds to a source and has an identification sequence, and creates a set of pieces of the length k representing the corresponding entity, tracking the pieces, and providing a directed graph with nodes and directed arcs in order to determine if the entities/nodes should be merged.  In light of the guidance of the specification and as provided by the drawings, the claims appear to be directed providing read sequences with barcode tags for identification and assembling the sequences relative to their homologous overlapping sequences.  One such means 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method performed with a computer system.
For step 2A of the 101 analysis, for evaluation of the possible judicial exception of the claims, it is found that steps A-E of the claims as they are directed to obtaining sequence read data that is information, and performing an evaluation of the sequence read data to assemble the short reads/k-mers into longer contiguous reads, and as instructional steps to analyze data and the relationship of sequence one to another are considered the judicial exception of the claim.  However, the claims as amended now require that the ‘contiguous nucleic acid is greater than 1 million base pairs in length’ and that ‘the sequence reads comprises more than 1 x 106 sets of oligonucleotide sequence reads’ which cannot practically performed in one’s mind or on paper, and does not appear to fall into the category of a mental process as previously indicated.
Accordingly, based on the amendment and evaluation above consistent with the current guidance, the rejection is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,839939 (application 14/752773).

A method of determining a sequence of a larger contiguous nucleic acid comprising, at a computer system having one or more processors, and memory storing one or more programs for execution by the one or more processors: 
(A) obtaining a plurality of oligonucleotide sequence reads of the larger contiguous nucleic acid, wherein the plurality of oligonucleotide sequence reads comprises a plurality of sets of oligonucleotide sequence reads, the larger contiguous nucleic acid is greater than 1 million base pairs in length, each oligonucleotide sequence read in the plurality of oligonucleotide sequence reads has a sequence length of less than 1000 bases, the plurality of sets of oligonucleotide sequence reads comprises more than 1 x 106 sets of oligonucleotide sequence reads, each respective oligonucleotide sequence read in each respective set of oligonucleotide sequence reads includes (i) a first portion that corresponds to a subset of  the larger contiguous nucleic acid and (ii) a common second portion that forms an identifier that is independent of the oligonucleotide sequence of the larger contiguous nucleic acid and that identifies a reaction vessel partition, in a plurality of reaction vessel partitions, in which the respective oligonucleotide sequence read was formed, and each respective set of oligonucleotide sequence reads in the plurality of sets of oligonucleotide sequence reads is formed in a reaction vessel partition in the plurality of reaction vessel partitions and each reaction vessel partition includes one or more fragments of the larger contiguous nucleic acid that is used as the template for each respective oligonucleotide sequence read in the reaction vessel partition;  4 
DB2/ 38919241.1Response to Office ActionAttorney Docket No. 104371-5013-US(B) creating a respective set of k-mers for each oligonucleotide sequence read in the plurality of oligonucleotide sequence reads, wherein the sets of k-mers collectively comprise a plurality of k-mers, k is an integer between 5 and 100, the identifiers of the oligonucleotide sequence reads for each k-mer in the plurality of k-mers is retained, k is less than the average length of the oligonucleotide sequence reads in the plurality of oligonucleotide sequence reads, and each respective set of k-mers includes at least eighty percent of the possible k- mers of length k of the first portion of the corresponding oligonucleotide sequence read; 
(C) tracking, for each respective k-mer in the plurality of k-mers, an identity of each oligonucleotide sequence read in the plurality of oligonucleotide sequence reads that contains the respective k-mer and the identifier of the set of oligonucleotide sequence reads that contains the oligonucleotide sequence read; 
(D) graphing the plurality k-mers as a graph comprising a plurality of nodes connected by a plurality of directed arcs, wherein each node comprises an uninterrupted set of k-mers in the plurality of k-mers of length k with k-1 overlap, each arc connects an origin node to a destination node in the plurality of nodes, a final k-mer of an origin node has k-1 overlap with an initial k-
(E) merging the origin node with the first destination node or the second destination node in order to derive a contig oligonucleotide sequence that is more likely to be representative of a portion of the larger contiguous nucleic acid, wherein the contig oligonucleotide sequence comprises (i) the origin node and (ii) one of the first destination node and the second destination node, wherein the determining uses 5 DB2/ 38919241.1Response to Office ActionAttorney Docket No. 104371-5013-USat least the identifiers of the oligonucleotide sequence reads for k-mers in the first origin node, the first destination node, and the second destination node; and 
(F) using the graph, after the determining (E), to assemble the sequence of the larger contiguous nucleic acid.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Plattner et al (US2014/0214334) is withdrawn.
Claim 1 has been deleted.  
With respect to the newly added claims, Examiner notes that the previous issues raised are not present in the pending claims.  More specifically, while claim 2 generally is directed to a method to obtain entities that contain sets of entities that corresponds to a source and has an identification sequence, and creates a set of pieces of the length k representing the corresponding entity, tracking the pieces, and providing a directed graph with nodes and directed arcs in order to determine if the entities/nodes should be merged, the claims require specific shared sequences and means to partition sequences which are not taught in the art of record (such as that previous .

Conclusion

No claim is allowed.

At the time of filing several methods of aligning and assembling sequence reads where k-mers were used to compare and align sequences were well known (see guidance in Miller et al. (Genomics 2010-of record).  Further, methods that use barcodes that provide information about the source of the read data were also known (see Rotem et al -of record).  However methodology that incorporates a partitioning sequence for alignment of short read data for a context of longer aligned/reference/assembled sequences was not specifically taught in the art of record.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.